DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims benefit as  CON of 16/422,876 (filed 05/24/2019; issued as USPAT 10828333) which is a CON of 15/545,555 (filed 07/21/2017; issued as USPAT- 10350245) which is a 371 of PCT/US2016/014378 (filed 01/21/2016) which claims benefit of 62/106,192 (filed 01/21/2015).  The instant application has been granted the benefit date, 21 January 2015, from the application 62/106,192.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
US-10350245
Claims 81-100 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10350245 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of USPAT-10350245 have a species relationship to the broader (genus) claims of the instant application.

US-10828333
Claims 81-100 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10828333 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of USPAT-10828333 have a species relationship to the broader (genus) claims of the instant application.
The independent claim of the current application is:

    PNG
    media_image1.png
    387
    715
    media_image1.png
    Greyscale

The independent claim of US-10828333 is:

    PNG
    media_image2.png
    426
    659
    media_image2.png
    Greyscale

Allowable Subject Matter
	The instant independent claim is:

    PNG
    media_image1.png
    387
    715
    media_image1.png
    Greyscale

And

    PNG
    media_image3.png
    59
    707
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    330
    703
    media_image4.png
    Greyscale

Miltenyi et al. (US2014/0315311) is the closest prior art.
Miltenyi does not teach or suggest this combination of features and steps.The method of using the device of Miltenyi teaches that while Miltenyi teaches the first pelleting and removing steps recited above in paragraph 0168: “A centrifugation chamber providing cell modifying surfaces coated with RetroNectin® is supplied with a recombinant virus containing supernatant, wherein the virus encodes the target antigen, and rotated at surfaces by the gravitational forces generated by the rotation. Following this coating step, the chamber is rotated at low rotation speed and the T cells to be modified are introduced into the high rotational speed (e.g. 2000xg) for 2 hours.”  However, this passage is followed by the following: ...during the process, optimal media, contain appropriate amounts of nutrients and growth factor is added continuously to the chamber via the inlet port of the rotary chamber system.  The centrifugation fixes the cells at a certain location, and therefore media can be added and removed without changing the location of the cell” (parag. 0168, emphasis added by examiner).  In the examiner’s view, this means that Miltenyi teaches away from the “diluting of the pelleted cell suspension” step as recited above.  The centrifuged cells (i.e., “pellet”) of Miltenyi is not diluted/resuspended and recentrifuged.
Therefore, the examiner finds the instant claims are not prima face obvious.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
No claims  are allowed.

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is (571)272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633